PER CURIAM.
Motion granted, with $10 costs, and restitution ordered, unless Mary Kennedy, as administratrix of the estate of Michael Kennedy, deceased, file a bond, as directed in the former order of the court, in the sum of $1,200, to be approved by a justice of the supreme court, within 10 days after service upon the attorney of Mary Kennedy, personally and as administratrix, etc., of a copy of the order to be entered hereon, in which event, motion for restitution denied, with $10 costs of motion to the moving party.